UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7544


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ERNEST LELAND KEGLER, JR., a/k/a Boonie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
Chief District Judge. (2:04-cr-00012-1; 2:06-cv-00339)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Leland Kegler, Jr., Appellant Pro Se.   Monica             Lynn
Dillon, Assistant United States Attorney, Charleston,             West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest     Leland     Kegler,        Jr.,     seeks    to    appeal       the

district     court’s   order      accepting        the    recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)     (2006).        A

prisoner     satisfies       this        standard        by    demonstrating         that

reasonable     jurists   would       find       that     any   assessment      of     the

constitutional    claims     by     the    district       court   is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Kegler has

not made the requisite showing.                  Accordingly, we deny Kegler’s

motion to appoint counsel, deny a certificate of appealability,

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court        and    argument      would    not    aid   the

decisional process.

                                                                              DISMISSED

                                           2